Case 1:18-cr-20682-CMA Document 82 Entered on FLSD Docket 04/21/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-20682-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  MATTHIAS KRULL,

        Defendant.
  _______________________________/

                                             ORDER

         THIS CAUSE came before the Court on the Unopposed Motion to Delay Defendant’s

  Surrender [ECF No. 81]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED.                     Unless otherwise

  indicated by the Court, Defendant shall remain out on bond pursuant to the conditions of bond

  filed on September 11, 2018 [ECF No. 37] and shall surrender to the Bureau of Prisons on

  September 7, 2020 as directed by the U.S. Marshal.

         DONE AND ORDERED in Miami, Florida, this 21st day of April, 2020.




                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
